Citation Nr: 0004916	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 until 
February 1989.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to increased 
evaluations for bilateral chondromalacia of the knees.

In a May 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for tendonitis, 
claimed as secondary to his service-connected bilateral 
chondromalacia of the knees.  In a signed statement submitted 
in May 1998, the veteran indicated that he did not wish to 
appeal that decision.  Thus, that issue is not presently on 
appeal and will not be discussed further herein.

In a March 1999 rating decision, the RO granted service 
connection for bilateral traumatic arthritis of the knees, 
claimed as secondary to service-connected bilateral 
chondromalacia of the knees.  A 10 percent disability rating 
was assigned for each knee.  To the Board's knowledge, the 
veteran has not expressed disagreement with this decision.  
38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (1999).

The Board notes that the issue of entitlement to an annual 
clothing allowance is discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
manifested by no more than slight impairment, with no 
significant instability and no more than slight subluxation 
in either knee.

2.  The veteran's chondromalacia of the right knee is 
manifested by no more than slight impairment, with no 
significant instability and no more than slight subluxation 
in either knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected bilateral chondromalacia.  In the interest 
of clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to the claims; describe 
the factual background of this case; and then proceed to 
analyze the veteran's claims and render a decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as practicably can 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, such as in the present 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code 5257, which pertains to impairment of 
the knee, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability; a 
20 percent rating for moderate recurrent subluxation or 
lateral instability; and a 30 percent rating for severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1999).

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97(July 1, 1997).  The General Counsel held in VAOPGCPREC 
23-97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Factual Background

Service medical records reflect that in March 1988, the 
veteran injured his knees while loading a generator onto an 
aircraft.  Subsequent service medical records reflect ongoing 
complaints of recurring pain and swelling in both knees.  
Prior to discharge, the veteran was  diagnosed with bilateral 
chondromalacia and patellofemoral syndrome in both knees.  In 
June 1989, the RO granted service connection for bilateral 
chondromalacia of the patellae and assigned a 10 percent 
disability rating for each.

Private treatment records dated in September 1992 note 
continued complaints of bilateral knee pain, with pain in the 
left knee described as greater than in the right.  On 
examination, the veteran reportedly exhibited full range of 
motion, stable ligaments, no excessive medial subluxation, 
and no effusion of either knee.  The examiner diagnosed the 
veteran with patellofemoral syndrome, left knee.  X-rays 
taken of both knees in September 1992 were negative except 
for some mild genu varus bilaterally.  

An April 1994 VA clinical note, an examiner noted the 
veteran's patellofemoral symptoms were worsening bilaterally 
and that they were being aggravated by his work.  Examination 
revealed full extension with some crepitus in the 
patellofemoral joints.  The veteran was diagnosed 
patellofemoral syndrome bilaterally.  

In April 1994, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected bilateral knee 
condition.  He contended that he experienced constant aching, 
stiffness and swelling in both knees, and that he was unable 
to walk for any length of time.

Private treatment records dated between June 1994 and October 
1994 reveal ongoing complaints of chronic knee pain, 
intermittent swelling; and a "clicking" sound when bending 
at the knee.  Examiners diagnosed the veteran with chronic 
bilateral patellofemoral syndrome; right knee patellofemoral 
syndrome; and chronic chondral damage to the right knee.  X-
rays of the knees revealed intact bones and normal joint 
spaces with no evidence of recent bony disease or injury.  
Magnetic resonance imaging (MRI) reports of the right knee 
revealed no evidence of a meniscal tear but confirmed the 
existence of a medial plica.  

A March 1995 hospital report notes that the veteran was 
involved in an automobile accident.  The report noted that 
the veteran suffered facial lacerations with no bleeding, and 
that the veteran was ambulatory at the scene.  The veteran 
reported experiencing some stiffness in his knees.  A March 
1995 emergency room report noted that x-rays of the right 
knee were negative and an impression of a right knee 
contusion was noted.  

Private medical records dated from April 1995 to December 
1995 reflect continued treatment for bilateral knee pain.  An 
examiner noted that the veteran had undergone right knee 
injections in December 1994, which afforded him relief for 
many months until March 1995, when he was involved in an 
automobile accident.  The veteran indicated that he did not 
remember banging his knees during the accident, but that he 
did experience a recurrence of pain and swelling.  The 
swelling reportedly soon went down in both knees, but the 
right knee was noted to still hurt.

In October 1995, the veteran underwent right knee 
arthroscopy, a medial plica excision, and a patella 
debridement.  In November 1995, a private examiner noted that 
the veteran was doing well following his surgery and that he 
had since regained motion.  He noted to be continuing to work 
on his range of motion and strengthening in his right knee.  
In December 1995, a private examiner noted that the veteran 
had regained full motion and was exhibiting good strength in 
the right knee.  The examiner stated that the veteran may 
have chronic aches and pains due to some of the chondral 
damage in the knee, but was otherwise discharged.  

In January 1996, the veteran underwent a VA orthopedic 
examination.  He reported frequent pain in his right knee, 
but no locking, swelling, stiffness, "giving out," or 
decreased range of motion.  The VA examiner noted that the 
veteran had undergone a right knee arthroscopy in October 
1995, and that the veteran was scheduled for the same 
procedure on the left knee in 1996.  Upon examination of the 
veteran's knees, the VA examiner noted some bilateral varus 
deformity without tenderness or effusion.  The patellas were 
noted to be normal in position and mobility, and nontender on 
the right and mildly tender on the left.  The VA examiner 
found some mild laxity of the lateral collateral ligaments 
bilaterally.  Both knees reportedly had full extension and 
the veteran was able to flex to 140 degrees bilaterally 
without pain or crepitus.  The examiner noted recent 
arthroscopy scars about the right knee which were described 
as nontender, nonadherent, and nondepressed.  The VA examiner 
diagnosed the veteran status post-operative right knee, 
chondromalacia patellae, and chondromalacia patellae of the 
left knee.  

In an August 1996 rating decision, the RO granted a temporary 
100 percent evaluation based on surgical or other treatment 
necessitating convalescence, effective from October 1995 to 
January 1996.  

In a private clinical note dated in September 1996, an 
examiner noted that examination of the veteran's knees had 
revealed some medial collateral ligament tenderness in the 
left knee.  The examiner diagnosed the veteran with left knee 
medial collateral ligament tendonitis.  In a physical therapy 
self-assessment form dated in September 1996, which was 
completed in regard to the left knee, the veteran reported 
that his current episode started in March 1989 when he was 
hit by a generator in service.  The veteran also noted "MVA 
3/95 aggravated knees."

An October 1996 private medical record indicates that a 
medial plica bank was removed from the veteran's right knee, 
which was noted to be asymptomatic.  The examiner noted the 
veteran's longstanding left knee pain.  On examination, the 
veteran had well-developed quad and hamstring musculature, 
and was noted to have very strong legs.  Range of motion was 
0 to 120 degrees.  There was pain when the veteran squatted.  
The examiner stated that he could "palpate a plical band 
between the patella and the medial epicondyle and that sends 
him through the roof with the exact same pain that he has 
been having."  McMurray's test was negative, joint line 
tenderness was negative, and ligaments were stable.  The 
examiner diagnosed the veteran with a medial plica band.  In 
November 1996, another examiner noted that the veteran had 
medial plical band syndrome of the left knee and was to have 
surgery.  

In January 1997, the veteran complained of left knee pain for 
the last six years, which had worsened over the last couple 
of months.  The private examiner described the veteran's 
right knee as "well developed quad and hamstring 
musculature."  Range of motion in the right was noted to be 
from 0 to 120 degrees with some snapping on the medial side 
of the knee.  The examiner then addressed the left knee 
between the epicondyle and the patella.  There was a palpable 
plical band with pain over that area.  The examiner indicated 
that the veteran had pain when that area was pressed.  
McMurray's test was negative, ligaments were stable to joint 
line tenderness and negative, and there was no effusion.  X-
rays were normal.  The examiner diagnosed the veteran with 
medial plica band syndrome or internal derangement of the 
left knee.  

The veteran underwent left knee arthroscopy in January 1997.  
Ten days post-surgery, an examiner found that the veteran had 
full range of motion in his left knee and fairly good muscle 
tone.  The examiner indicated that the veteran could go back 
to work starting the next week.  A private visit verification 
form dated in January 1997 indicates that the veteran could 
return to full duties with no restrictions as of February 10, 
1997.  In February 1997, an examiner noted that the veteran 
possessed full range of motion in his left knee.  The 
examiner further noted that the veteran could jump up and 
down, and that he appeared stable.  

In an April 1997 rating decision, the RO granted a temporary 
100 percent evaluation based on surgical or other treatment 
necessitating convalescence service connection for post-
operative convalescence, effective from January 1997 to March 
1997.  

Private treatment records dated between July 1997 and August 
1997 reveal that the veteran had no problems after his left 
knee arthroscopy until March 1997, when his symptoms 
increased and were significantly aggravated after playing 
basketball.  The veteran reported that he also walked a lot 
because he had no vehicle, and that his symptoms were 
aggravated by walking.  The examiner noted some trace 
effusion and point tenderness over the medial femoral condyle 
with the medial gutter, which was found to be significantly 
aggravated with palpation.  The ligamentous examination was 
stable.  The veteran was diagnosed with residual/recurrent 
medial plica, possible suprapatellar component.  

In September 1997, the veteran underwent a left knee MRI at a 
private medical facility.  The examiner diagnosed small joint 
effusion and a thick linear band in the anterior-medial joint 
area.  

In February 1998, the veteran underwent left knee 
arthroscopic debridement, plica resection and release.  The 
report of operation indicates that the veteran had residual 
supramedial knee pain following previous arthroscopy.  On 
examination under

anesthesia, the veteran's left knee demonstrated a complete 
range of motion and the ligamentous examination was found to 
be stable.  The examiner noted that there were grade II 
changes over the medial patellar facet.  

In May 1998, the veteran's private physician, Dr. J.E., found 
evidence of "grade II" changes in the veteran's knees.  Dr. 
J.E. found that these changes constituted an arthritic 
condition, secondary to the veteran's chondromalacia.  

In a May 1998 rating decision, the RO assigned a temporary 
100 percent evaluation for post-operative convalescence, 
effective from February 1998 to April 1998. 

In July 1998, a VA orthopedic examination was conducted.  The 
veteran reported that he walked two miles a day, but that 
with prolonged walking, pain in both knees went from mild to 
moderate.  The VA examiner noted that there was no history of 
instability or the knees collapsing.  On examination, the 
veteran's knees were found to be cool without effusion on 
palpation or inspection.  The right knee exhibited range of 
motion from 0 to 124 degrees of flexion and the left knee 
from 0 to 126 degrees.  There was patellofemoral crepitus 
with a positive patellar inhibition test.  McMurray's test 
was reportedly negative.  There was minimal medial collateral 
ligament laxity, but the lateral collateral ligaments were 
found to be intact, as were anterior and posterior cruciate 
ligaments.  The veteran's gait was reportedly unremarkable, 
without limp.  The examiner noted that the veteran brought a 
knee brace to demonstrate that he uses one, but was not 
wearing it at the time of the appointment.  The examiner 
stated that there was no significant instability of the knees 
to suggest the need for a brace at the time.  The VA examiner 
diagnosed the veteran with patellofemoral syndrome of the 
right knee, status post surgery, and patellofemoral syndrome 
and ligamentous laxity of the left knee, status post surgery 
times two.  The VA examiner also commented that it appeared 
that the veteran experienced a 25 percent diminishment of 
excursion, strength, speed, coordination, and endurance.  X-
rays reportedly revealed minor spurring superior posterior 
aspect of the patellas, and minimal spurring of tibial spines 
bilaterally.

In a March 1999 rating decision, the RO granted service 
connection for arthritis of the left and right knees and 
assigned a 10 percent rating for each knee, effective from 
May 1998.  

Analysis

Initial matters - well groundedness of claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Well-grounded claims having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran was afforded several VA examinations, there is ample 
medical and other evidence of record, and there is no 
indication that there are additional records that have not 
been obtained and that would be pertinent to the veteran's 
claim.  Thus, the Board finds that no further development is 
necessary in order to comply with the VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102. 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Discussion

The veteran's seeks increased ratings for service- connected 
bilateral chondromalacia, which currently assigned separate 
10 percent disability ratings for each knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for slight impairment 
manifested by recurrent subluxation or lateral instability.  
As discussed above, the veteran has also been assigned 
separate disability ratings of 10 percent for each knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis.  See VAOPGCPREC 23-97(July 1, 1997) (holding that 
since Diagnostic Code 5257 for lateral instability of the 
knee is "without reference to limitation of motion," a 
separate rating for traumatic arthritis is available).

After reviewing the record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of increased disability ratings for 
the veteran's bilateral chondromalacia of the knees.  
Specifically, the Board finds that the veteran's bilateral 
chondromalacia of the knees is manifested by no more than 
slight impairment bilaterally, with no significant 
instability and no more than slight subluxation in either 
knee.

In particular, the Board notes that the medical evidence of 
record demonstrates that throughout 1994 and 1995, repeated 
physical examination revealed no indication of either 
recurrent subluxation or lateral instability in either knee.  
Although the veteran underwent a right knee arthroscopy in 
October 1995, follow-up examination in December 1995 revealed 
that he was already recovering and that he exhibited good 
strength in his right knee.  During his January 1996 VA 
examination, the VA examiner specifically noted that there 
was no evidence of locking, swelling, stiffness, or "giving 
out", and that there was only mild tenderness in the left 
knee and mild laxity in the lateral collateral ligaments 
bilaterally.  

Subsequent physical examination throughout 1996 revealed the 
veteran's bilateral chondromalacia to be virtually 
asymptomatic on objective examination except for some mild 
tenderness bilaterally and medial plica syndrome bilaterally.  
Additionally, immediately following the removal of a medial 
plica bank from his right knee in October 1996, an examiner 
specifically noted that the veteran exhibited well-developed 
musculature and good strength in his legs bilaterally.  The 
examiner further noted that the veteran's ligaments appeared 
stable and that McMurray's test and joint line tenderness 
were both negative.  Although the veteran subsequently 
reported increasing pain and swelling bilaterally following 
aggravation of his knees when playing basketball in March 
1997, physical examination continued to reveal good muscle 
tone in both legs and no evidence of instability in either 
knee.  Subsequent examination did reveal some mild effusion, 
but in July 1998, the VA examiner specifically found that 
there was no evidence of effusion in either knee on palpation 
or inspection.  The July 1998 VA examiner also determined 
that there was no evidence of any significant instability 
bilaterally.

In essence, the Board finds that despite several 
arthroplasties and removals of medial plica in both knees 
since 1995, the veteran's bilateral chondromalacia has 
continued to be manifested by no more than slight impairment 
in either knee, with no evidence of any significant 
instability and no more than slight subluxation in either 
knee.  Although the veteran has undergone several surgeries 
for his knees over the last few years, none of these 
surgeries required any extended periods of hospitalization, 
and follow-up examination consistently revealed an almost 
immediate recovery in knee strength and movement soon after 
surgery.  The Board believes that these conclusions are 
consistent with the medical examination reports of record, 
which have repeatedly revealed some findings of mild 
tenderness, but no evidence of recurrent subluxation and no 
evidence of instability.  The Board also finds that this is 
consistent with the veteran's own subjective complaints of 
pain and swelling, which appeared to increase immediately 
following aggravation of his knee problems in a car accident 
in March 1995 and a basketball game in March 1997, and to 
decrease for long periods of time soon after these incidents.

The veteran has contended that an increased disability rating 
is warranted under the criteria of Diagnostic Code 5258 for 
effusion with frequent pain.  Under Diagnostic Code 5258, a 
dislocated semilunar cartilage (meniscus) with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1999).  Although some bilateral effusion has been 
noted by examiners in the past, the Board notes that the 
veteran's most recent VA examination conducted in July 1998 
revealed no evidence of effusion in either knee upon 
palpation or inspection, and no evidence of any locking in 
either knee.  See Francisco, 7 Vet. App. at 58.  In 
Francisco, the Court held that although a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  In this instance, the Board finds the July 1998 VA 
examination report to be the most probative evidence of 
record, as it was conducted after the veteran's surgeries, 
and is thus more likely to accurately address the present 
level of his disabilities.  Because the July 1998 VA 
examination revealed no evidence of effusion or locking in 
either knee, the Board finds that the preponderance of the 
evidence is against an increased disability rating under 
Diagnostic Code 5258.

The Board recognizes that the veteran has also been diagnosed 
with traumatic arthritis in both knees.  However, as noted 
above, the veteran's bilateral traumatic arthritis has 
already been assigned separate disability ratings of 10 
percent for each knee under Diagnostic Code 5010.

With respect to the potential application of 38 C.F.R. §§ 
4.40 and 4.45, the Board notes that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply to knee disabilities 
which are rated under Diagnostic Code 5257, as is the case 
here.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against ratings in excess of 
10 percent each for the veteran's bilateral chondromalacia.  
The benefit sought on appeal is accordingly denied.


Extraschedular evaluations

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extra-schedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the March 1999 
Supplemental Statement of the Case that an extra-schedular 
evaluation was not warranted for the veteran's service 
connected disability.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and as 
discussed below the evidence of record does not show that the 
veteran's service-connected left and right knee disorder 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extra-schedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected left and right knee disabilities 
markedly interfere with his employment.  The veteran is 
currently working full-time as an accounting technician for 
the California Department of Justice.  Although the veteran 
has reported that he has been forced to miss work for several 
weeks at a time following his knee surgeries, the Board notes 
that he has been assigned temporary total evaluations to 
account for these periods of convalescence after surgery.  
See 38 C.F.R. § 4.30 (1999).  There is no indication that the 
veteran has been forced to miss work for prolonged periods 
except immediately following surgery, and no indication that 
his right and left knee disabilities with the performance of 
his job duties.
 
Furthermore, the record also does not demonstrate that the 
veteran has required frequent periods of hospitalization for 
bilateral knee disorder so as to warrant the assignment of an 
Extraschedular rating.  The Board recognizes that the veteran 
underwent a right knee arthroscopy in October 1995, a removal 
of a medial plica blank from his right knee in October 1996, 
and two left knee arthroscopy procedures in January 1997 and 
February 1998.  However, there is no indication that the 
veteran required prolonged periods of hospitalization for 
these procedures and follow-up examination consistently 
reported that the veteran quickly recovered both strength and 
movement soon after surgery.  Thus, the Board concludes that 
the veteran's service-connected bilateral knee disorders have 
not necessitated frequent periods of hospitalization so as to 
warrant the assignment of an extraschedular rating. 

Thus, the evidence of record does not reflect any factor 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

A rating in excess of 10 percent for the veteran's 
chondromalacia of the left knee is denied.

A rating in excess of 10 percent for the veteran's 
chondromalacia of the right knee is denied.


REMAND

In an April 1999 decision, the RO denied the veteran's claim 
of entitlement to an annual clothing allowance pursuant to 38 
U.S.C.A. § 1162 (West 1991 & Supp 1999).  Thereafter, in a 
signed statement submitted in August 1999, the veteran's 
accredited representative expressed disagreement with that 
decision.  To this point, the record does not reflect that a 
statement of the case has been issued to the veteran as 
required under 38 C.F.R. § 19.26 (1999).  See also 38 C.F.R. 
§ 19.29 (1999).  The filing of a notice of disagreement 
initiates the appeal process and the failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

In the August 1999 notice of disagreement, the veteran's 
accredited representative requested that the veteran be 
provided with a personal hearing.  To the Board's knowledge, 
the veteran has not yet been provided with a hearing.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
personal hearing.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

2.  A statement of the case should be 
sent to the veteran regarding the issue 
of entitlement to an annual clothing 
allowance.  All pertinent law and 
regulations should be set forth.  The 
veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

